Citation Nr: 0722741	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO, which denied the veteran's claim for service 
connection for PTSD.  In February 2003, the Board remanded 
the case to afford the veteran a hearing before a member of 
the Board at the RO.  The veteran withdrew his request for a 
hearing in March 2003.  The case is now returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD by a 
rating decision dated in October 1996.  The veteran did not 
file a timely notice of disagreement.

2.  The evidence received since the October 1996 denial 
includes the service personnel records, which, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran did not serve in combat, and credible 
supporting evidence of the alleged stressors has not been 
received. 


CONCLUSIONS OF LAW

1.  The October 1996 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1996).

2.  New and material evidence has been received to reopen the 
claim, and it is reopened and given consideration on a de 
novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed prior to August 29, 2001, such as this one, 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The record shows that service connection was denied for PTSD 
in October 1996 based on insufficient evidence of the claimed 
stressors, and the veteran was notified of this decision by a 
letter dated in December 1996.  As such, the October 1996 
decision became final in December 1997.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The veteran indicated 
disagreement with the rating decision in March 1998 but was 
advised by letter in April 1998 that new and material 
evidence was required to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In September 1998, the veteran indicated his desire to reopen 
the claim and submitted additional evidence.  The RO again 
denied service connection for PTSD in a September 1998 rating 
decision.  The veteran was advised of this decision by a 
letter dated September 28, 1998.  In March 1999, the RO 
issued another rating decision denying service connection for 
PTSD, and it was noted in that rating decision that the 
veteran's service personnel records had been received into 
the claims file.  On September 13, 1999, the veteran filed 
his notice of disagreement with the September 1998 rating 
decision.  Therefore, the September 1998 rating decision is 
the rating decision on appeal here.  (The Board's February 
2003 remand erroneously stated that it was the March 1999 
rating decision that was on appeal).  The Statement of the 
Case dated in February 2000 did not address any need to 
submit new and material evidence.  Thus, the Board deduces 
that the RO reopened the claim for de novo review because it 
considered the service personnel records to be new and 
material evidence  38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(c).  The Board also finds that in this case the 
service personnel records are new and material evidence, and 
notes the special consideration given in 38 C.F.R. § 3.156(c) 
to service records.  Id.  As the Board finds that new and 
material evidence was received to reopen the claim, the case 
is reopened and will be considered on a de novo basis.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is undisputed in this case that the veteran did not serve 
in combat.  The case turns, rather, on whether his claim that 
he was sexually assaulted while on active duty can be 
verified.  Although there is considerable evidence certified 
by the veteran as to the inservice stressors, the Board finds 
that there is no credible supporting evidence of these 
stressors to allow service connection for PTSD.  On the 
whole, for the reasons discussed below, the evidence that has 
been offered is not credibly supported as required by 
regulation.  38 C.F.R. § 3.304(f).  

The contemporaneous service records do not support the 
veteran's allegations of sexual assault in service.  On 
enlistment examination in January 1968, the veteran stated 
that he had previously been rejected for service due to low 
test scores, but he was found fit to serve at that time.  
Service medical records reflect, in pertinent part, that he 
had a cut on his chin in January 1968 which was described as 
a 1 and 1/4 inch laceration to the chin, 1/4 of an inch deep.  It 
was remarked that he had a good bite, equal pupils and 
reaction, and no headache or dizziness.  The cut was sutured 
and he was advised to return in 3 days.  He was seen again 
three days later and advised to return the following day for 
recheck.  The following day, he was checked again, and 
complained of back and shoulder pain as well, and was sent to 
screening for his back and shoulders.  On screening, it was 
noted that the veteran complained of pain in his back and 
shoulders of 10 days' duration, without any past history.  On 
physical examination, there was slight pain to palpation and 
slight loss of movement.  The impression was muscle strain 
from training.  Aspirin and hot soaks were advised.  

In February 1968, the veteran complained of being nauseated 
and stated that he had vomited blood 3 times that day, and 
had a past history of stomach ulcers in 1967, for which he 
had been on a bland diet.  He had followed that diet up until 
the preceding two weeks.  On subsequent examination, it was 
noted that he had been put in a conditioning platoon for 
strengthening shoulders.  He had tenderness to palpation in 
the abdomen 2 inches from the umbilicus laterally on each 
side.  Rectal examination was uncomfortable but not painful.  
There was a hard small amount of stool in the lower bowel 
with a brownish finger upon return.  It was remarked that the 
veteran "would get out with this if possible."  The 
disposition was to refer him to a M.O. (medical officer) for 
evaluation.  The medical impression was gastric hyperacidity.  

The service separation examination in January 1970 was 
negative for pertinent abnormality.  The service personnel 
records disclose only one significant notation-that the 
veteran was assigned to a Recruitment and Training Battalion 
from January 19, 1968, to June 29, 1968.  

VA PTSD examination while in the hospital for mental health 
treatment in August 1996 resulted in the diagnoses of PTSD 
due to childhood (nonsexual) and boot camp abuse, alcohol 
abuse, mild brain dysfunction as determined by a 
psychologist, dysthymic disorder, and major depressive 
episode.  The psychiatrist stated that he believed the PTSD 
was service related.  The veteran told the doctor that he was 
hit in the jaw by a Drill Instructor (DI) in service, slicing 
his chin and was otherwise verbally, physically and sexually 
abused by multiple DI's.  It was explained that when the 
veteran went to his next duty station after basic training, 
his former DI had also been transferred to the same area and 
continued to harass him.  Also, this DI told other DI's about 
his situation and they began to harass him as well.  The 
veteran reported continuing to dream about these experiences 
and have intrusive thoughts of them during the day.  He often 
awoke crying and very angry.  

The Board notes that over the years since PTSD has been 
diagnosed, the veteran has received a great deal of PTSD 
treatment, the records of which have been reviewed.  

In September 1996, the RO received a PTSD questionnaire 
completed by the veteran in which he indicated that he saw an 
unknown recruit get his head blown off, was beaten and hit in 
the face and back of head, and was put in a trash can upside 
down while in boot camp.  He told to lie when he went to sick 
bay due to a beating.  He was ordered to give Sergeant H oral 
sex.  He added that he was beaten on the chin and received 
stitches for this and was beaten about the head numerous 
times.  

In September 1996, the VA received the veteran's first letter 
describing his inservice sexual assault stressors.  The 
veteran's letter is hand written and goes on for many pages, 
sometimes without a clear context for each event described.  
However, in summary, the veteran alleged that he dreamt of 
the following events which actually happened to him in boot 
camp:  at least five different drill instructors and one to 
three officers in boot camp forced themselves on him 
sexually, on numerous occasions, in different platoons.  This 
included incidents of rape, gang rape, forced oral sex, and 
forced masturbation of others.  He also described numerous 
incidents of more generalized sexual and nonsexual harassment 
and abuse such as the "blanket party," meaning that the 
others in the group put a blanket over him while he slept and 
beat him, as well as verbally abused him.  Regarding his chin 
injury, he stated that he got smashed in the mouth and chin 
for not keeping step with others during rifle training.  

According to a letter dated in September 1996 from the 
veteran's wife N., they had been married for 21 years and it 
had been her experience the entire time that the veteran 
could not hold his temper.  He would scream and fight in his 
sleep as well.  They were currently estranged.  

VA hospitalization in September 1996 resulted in the 
diagnoses of alcohol dependence, alcohol withdrawal, and 
PTSD.  During this hospitalization, he stated to a social 
worker that a drill sergeant hit him with the butt of a rifle 
under his chin and kicked him in the head and stomach.  He 
also stated that he started drinking at a very young age so 
he could deal with his father's abuse.  He left home at age 
20 to join the Marines and did not keep in contact with his 
family for many years. 

In March 1998, the veteran submitted a certified statement 
that his treatment in February 1968 for abdominal pain was 
treatment necessitated by physical abuse.  

In August 1998, a VA psychiatrist stated that the veteran 
described reexperiencing his stressors even with 
pharmacologic intervention and therapy.  The issue of 
compensation was still in his mind and was a main 
preoccupation for him.  He might have a type of compensation 
neurosis contributing to the severity of his recollection of 
stressors.  He insisted that two sergeants, one white and one 
black, obliged him to touch their sex organs.  He went into 
dissociative like states which were beyond the usual type, 
and these episodes usually occurred when the veteran stated 
that he was having flashbacks of boot camp.  He stated that 
he went to camp at Montford Point in Camp LeJeune where he 
was trained as a cook and then he went to Camp Pendleton.  He 
said he was told that after discharge he should report to the 
nearest VA hospital and that he had a mental problem, but the 
doctors did not want to write this down.  He said he joined 
the reserves after discharge and was sent overseas because he 
had been too long in Parris Island.  

In October 1998, the veteran's wife N. again authored a 
letter regarding the veteran, in which, in pertinent part, 
she essentially reiterated her earlier statements.

A private social worker wrote in a letter received in March 
1999 that she believed that the veteran was a victim of a 
siege of sexual assault in service.  She stated that she 
rarely sent letters like this but she felt that the veteran 
was very credible, as did the others involved in his therapy.  
The veteran submitted a letter in September 1999 stating 
that, while he had difficulty remembering details, to the 
best of his recall, he flunked "PT" the first time and that 
was when others started picking on him.  One DI acted like he 
thought the veteran was gay.  He would rape the veteran.  
There were 8 or 10 different men who raped and/or abused the 
veteran in boot camp.  After that, he believed he had been 
purposely flunked so that the sexual abuse could continue.  
He did not seek medical treatment except for the 
aforementioned service treatment.  He recalled that some 
medical staff got suspicious and asked lots of questions but 
he did not know if they went further with their reports.  He 
did hear that a congressman's son reported later that that 
type of abuse occurred at Parris Island and that there was an 
investigation into it.  

At VA examination in June 1999, the veteran was said to be 
have had an exaggerated response on the MMPI-2, showing 
exaggeration of symptoms.  The issue of a factitious disorder 
had been suggested.  A July 1999 psychiatry note revealed the 
veteran's statement that he could not generate a flashback by 
himself because he had them all the time.  He was advised 
that his psychological testing had not been valid.  He 
continued to be obfuscated on his flashbacks regarding their 
severity and unable to follow treatment referrals.  

In September 1999, a VA psychiatrist stated that the 
veteran's main problem and his concentration of effort was to 
get compensation for alleged sexual abuse by a sergeant in 
service.  The veteran continued to deny the effects of 
alcohol abuse.  

In January 2000, the veteran's wife N. again authored a 
letter regarding the veteran, in which, in pertinent part, 
she essentially reiterated her earlier statements.

A May 2000 VA psychiatry note indicated that the veteran had 
shown in the past to be unreliable in taking medicine, and 
that when he got very anxious he developed psychotic-like 
episodes due to his sexual abuse and then took excessive 
prescribed medicine.  On examination, he had severe 
nightmares and problems sleeping, had difficulty trusting 
anyone, and occasionally had flashbacks so severe that he 
showed signs of psychosis.  He showed evidence of 
claustrophobia and blew his breath to relieve anxiety. Memory 
was still defective and it was difficult to do psychological 
testing on him.  He had good remote memory but poor attention 
and concentration.  If one spoke about his trauma in the 
military, the veteran became anxious and agitated.  The 
diagnoses were PTSD, severe, due to sexual abuse in the 
military, alcohol dependence, chronic, severe, in early 
remission.  

A private psychiatric assessment in July 2000 revealed an 
assessment of PTSD with severe symptoms due to sexual abuse.  
It is noted, however, that the veteran denied any abuse or 
neglect as a child.  He acknowledged problems getting along 
with his father and that his father was an alcoholic.  

In September 2000, the veteran was provided with a special 
stressor development letter to assist victims of personal 
assault develop credible supporting evidence of their 
stressors.  The veteran was asked to complete and return a 
questionnaire on this subject.  Among other things, the 
questionnaire suggested that if the veteran confided in a 
roommate, family member, chaplain, clergy, or fellow service 
person, he may wish to ask them for a statement concerning 
their knowledge of the stressors.  It was stressed that any 
evidence he could submit to substantiate his claim would be 
helpful, and numerous examples of such evidence were 
provided, such as sudden requests for change in MOS or duty 
assignment, change in performance evaluations, increased use 
of leave without an immediate reason, etc.  The veteran did 
not return this questionnaire. 

In February 2001, the VA treating psychiatrist submitted a 
statement that the veteran still had PTSD, very severe, due 
to claimed sexual abuse in the military.  

In November 2001, the veteran stated that he was sexually 
assaulted in service by Sergeant H, Sergeant R, Sergeant S, 
Sergeant M, and others, who he did not name, in boot camp.  

In June 2003, the veteran provided a certified statement that 
his service-connected chin scar was as a result of being 
rifle butted by his drill instructor.  He reattached the 
former statement naming the drill sergeants who raped him.  
He asserted again that he was held over in boot camp so that 
they could continue to sexually assault him.  

In August 2003, a VA psychiatry note indicated that the 
veteran had both PTSD and schizoaffective disorder.  An 
assessment for depression showed moderate depression but a 
subjective assessment was not valid because the veteran was 
giving exaggerated subjective answers.  Remote memory was 
mildly impaired.  The veteran got dysphoric as soon as the 
psychiatrist brought up the subject of boot camp trauma but 
when this stopped, the veteran was able to continue the 
interview.  

In September 2004, the veteran submitted the following 
information, in pertinent part, to attempt to provide 
credible supporting evidence of his stressors:  He stated 
that he went to sick bay in service with stomach pains.  The 
corpsman saw some bruises on his side and asked him what 
happened.  The veteran was afraid to say.  He was advised to 
quit walking in his sleep and falling down on the floor.  The 
DI also called the doctor and asked about the veteran.  The 
doctor wanted the veteran to file charges.  The veteran added 
that on another occasion, he was out in a field cooking when 
the DI took him behind some trees and brush and forced the 
veteran to masturbate him.  On a Saturday night, the veteran 
was using the bathroom without permission.  Upon being found 
out, [the DI] made others destroy and then reassemble their 
bunk to punish the group because of the veteran's error.  
Thereafter, he was the victim of a "blanket party."  He had 
to go to sick bay because of this and was told that he was to 
say that he fell down.  The corpsman knew better and said to 
file charges against the DI.  On another occasion two DIs 
harassed him in a private home and one of them raped him.  On 
yet another occasion, a DI forced him to masturbate him in 
his hooch.  He was on another occasion given a ride by a 
"tall" DI who forced him to perform oral sex upon him.  
While shooting in a rifle range, the veteran looked at a DI 
and for this got hit by a rifle butt in the chin, an injury 
for which he received medical attention. 

In January 2005, the veteran stated that while the 
[aforementioned] corpsman wanted him to file charges, he was 
scared to, although he did see a Naval psychiatrist and 
investigators, but he was fearful of making formal charges.  
The Board notes that VA has been unable to obtain any records 
of an inservice psychiatric visit or investigatory 
interviews.  The veteran stated in March 2007 that he had no 
other information or evidence to submit.  

In considering the above evidence, the Board notes that it is 
sympathetic to the veteran's difficulties with his memory and 
possible mild brain dysfunction.  Having said that, the Board 
must render a decision based on the evidence that is 
available without resort to speculation.  The requirement of 
credible supporting evidence is a regulatory one which the 
Board may not overlook.  38 U.S.C.A. § 3.304(c).  The Board 
also notes that even if it could be confirmed that the 
aforementioned sergeants served with the veteran at Camp 
LeJeune in 1968, this proves only that the veteran remembered 
the last names of his sergeants.  It does not prove that they 
harassed, assaulted or raped him.  The veteran has been clear 
that he did not tell anyone else about the assaults on his 
person at the time of their claimed occurrence or until much 
later.  Certainly, he did not inform any higher Marine 
authority of the incident while he was on active duty.  It is 
not even clear from his wife's statements that she knows of 
these incidents today.  This means that the only way that the 
incidents could be confirmed with certainty is for VA to 
track down the sergeants and ask them whether, many years 
ago, they committed crimes.  The Board declines to do so.  
This is more than a mere fishing expedition.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992) (duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim).  Whether any government agency should 
request that an individual incriminate himself many years 
after an alleged crime occurred, in order to verify the claim 
of another individual for compensation, is ethically 
problematical.  On the other hand, the Board does not wish to 
hinder the veteran in any criminal complaint which he might 
wish to file.  

Regarding the nature of the veteran's allegations, the Board 
must observe that they are extraordinary even within the 
realm of sexual assault.  The veteran essentially alleges in 
his stressor letter received in September 1996 that he was 
passed from one drill instructor to the next, and that these 
individuals acted with knowledge of and involvement in each 
other's wrongs upon the veteran.  At the conclusion of that 
letter, he alleges also that more than one officer raped him 
in the presence of at least one other officer (gang rape).  
The Board has already noted that this letter at times is 
difficult to follow, and recognizes that the veteran must 
have been under considerable emotional distress upon 
composing this letter.  Without finding that these stressors 
are per se incredible, the Board observes that for all of 
these stressors to have occurred to this veteran would have 
been incredible, in the sense of astonishing, to the Board. 

The Board has given careful consideration as to whether the 
service medical records of treatment of the veteran's chin, 
abdomen and/or stomach might provide credible supporting 
evidence of his stressors.  Under VA adjudication procedures, 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of trauma may be 
considered for its evidentiary value.  See VA Adjudication 
Procedure Manual M21-1MR, Parts III-IV.  However, both the 
lack of consistency in some reports regarding these injuries 
and the detail provided in the service records, which 
suggests non-stressor incurrence of these symptoms, preclude 
the Board from viewing these records as credible supportive 
evidence of the stressors.  38 C.F.R. § 3.304(f).  

Regarding the veteran's chin, the service records are 
nondisclosing as to the source of the injury.  They are quite 
clear that the veteran was seen three times for the injury 
and that he complained of a "cut" the first time and 
additionally of "pain in back & shoulders" [medically 
attributed to training] on the last time.  This is not a 
record suggestive of one afraid to seek medical assistance.  
The veteran has variously reported that he was rifle butted 
in the chin either for not keeping step (September 1996 
letter) or for looking at the DI (September 2004 letter).  
While these inconsistencies might seem minor, they do go to 
the credibility of the veteran's account of this incident.  
As such, there is no credible supporting evidence for the 
PTSD claim in the medical records of the chin treatment.  
38 C.F.R. § 3.304(f).  

As to the stomach and abdomen, the veteran asserted in March 
1998 that his February 1968 abdominal pain treatment was 
necessitated by physical abuse.  He added in September 2004 
that when he went to sick bay in service with stomach pains, 
the corpsman saw some bruises on his side and asked him what 
happened, and the doctor wanted him to file charges.  
However, the service records show that the examiner who 
examined him for his stomach complaints felt that the veteran 
was seeking to be relieved of his commitment to serve, 
through his stomach problem.  The Board sees no suggestion 
that the stomach examination disclosed bruising as the 
veteran submits.  The veteran's history was of abdominal pain 
with a history of ulcers; no history or finding suggestive of 
foul play is shown.  As such, the veteran's stomach treatment 
in service does not credibly support his claim.  38 C.F.R. 
§ 3.304(f).  While the Board recognizes that the veteran now 
claims that he lied to service doctors, the level of detail 
shown in these reports, including the remark as to personal 
interest in getting "out" for medical reasons, undercuts 
the veteran's assertion that medical personnel observed 
bruising and were concerned for his physical person.  Very 
detailed findings were given on examination of the abdomen 
and rectum, but not any findings as to bruising or other 
physical or sexual assault. 

The Board has considered whether the amount of time the 
veteran spent in a recruitment and training battalion 
constitutes credible supporting evidence of his stressors.  
However, by his own admission, the veteran was "flunked" 
numerous times which caused this long period of training.  He 
asserts that all failures but the first were pretextual, but 
VA has been unable to locate any credible evidence of this 
point, either.  To the contrary, the facts, that on one 
occasion the veteran was not allowed to enlist, even during a 
war, due to low test scores, and that he was placed in an 
apparently special shoulder strengthening program, would seem 
to suggest that, as a recruit, he may have genuinely needed a 
lengthy period of training before his regular service 
commenced.  

The Board has also considered whether the evidence of the 
veteran having alcoholism at some point after service might 
otherwise lend credibility to his reports of inservice sexual 
assaults.  However, in September 1996, it was noted in a VA 
social worker's report that even before service, the veteran 
started drinking to deal with his father's (non-sexual) 
abuse.  As such, evidence of post-service alcohol dependence 
is insufficient to suggest that the stressors as described 
occurred in service.

In sum, the veteran's statements are the sole source of 
evidence of his sexual assaults.  The Board finds that the 
record does not provide "credible supporting evidence" of 
the alleged inservice sexual assaults.  38 C.F.R. § 3.304(f).  
The Board is sympathetic to the veteran's having serious 
mental illness today which his doctors feel, at least in 
part, is PTSD related to sexual assault in service.  However, 
the medical records here cannot provide credible supporting 
evidence of occurrence of his stressors many years before 
treatment was initiated.  The questions here are more 
forensic than medical in nature and cannot be answered by 
clinical medicine.  To the extent that the medical opinions 
of record have attempted a forensic view of the veteran, it 
appears that there has been some question raised as to the 
veracity of his complaints.  Symptom exaggeration and 
unreliable psychological testing have been noted on repeated 
occasions, to the extent that a factitious disorder has been 
suggested.  Preoccupation with the compensation process is 
also repeatedly noted.  It is also noted that at least once, 
with a private treatment examiner in July 2000, the veteran 
denied any childhood abuse, after having reported it many 
other times.  The Board also recognizes that co-existing 
memory problems and schizoaffective disorder, neither of 
which are within the veteran's control, complicate this case.  
However, interest in the outcome of a proceeding may affect 
the credibility of a veteran's assertions.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  Where credible supporting 
evidence of a noncombat veteran's PTSD stressors has not been 
received, then the claim for service connection for PTSD must 
fail.  38 C.F.R. § 3.304(f).  For all of these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim, and that PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a May 2001 VCAA 
letter informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the veteran was sent pre-VCAA letters in 
August 1996 and September 2000 which set out the types of 
evidence which might help support a claim for service 
connection for PTSD.  The September 2000 letter was specific 
to PTSD claims based on personal assault and provided a 
questionnaire to assist in developing such evidence.  That 
questionnaire was not returned to VA.  While it is noted that 
only the August 1996 letter predated the initial decision on 
the issue before the Board, it is felt that any harm to the 
veteran based on the timing of the later letters was cured by 
the RO's subsequent readjudication of the claim following 
those later letters.  The final supplemental statement of the 
case was not issued until March 2007.  Nor does any failure 
to comply with the requirements set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), appear to prejudice 
the veteran, as failure to notify him as to ratings for PTSD 
or the effective date for service connection would only 
affect him were this claim to be granted.  All reasonable 
development and notification necessary for the disposition of 
the issue adjudicated by this decision has been completed.  
In particular, the RO has attempted to obtain additional 
service records from many diverse sources, but any such 
records appear to be unavailable.  No benefit for the veteran 
would be gained by again remanding this case for additional 
evidentiary development.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the claim is allowed 
to this extent only.

The reopened claim for service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


